Tilson, Judge:
This appeal has been submitted for decision upon a stipulation to the effect that the market value or price at or about the date of exportation at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Germany, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, including all costs, charges, and expenses specified in section 402 (d) of the act of 1930, *446was the invoice unit price, and that there was no foreign value higher than the invoice price.
Accepting this stipulation as a statement of fact, we hold the proper dutiable export value of the aluminum foil covered by this appeal to be the invoice unit price. Judgment will be rendered accordingly.